UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACTOF 1934 For the quarterly period ended April 30, 2017 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-214643 SUNSET ISLAND GROUP (Exact Name of Registrant as Specified in its Charter) COLORADO 47-3278534 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 555 N. El Camino Real #A418
